DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5, 10 and 21 objected to because of the following informalities:
The term “dense” in line 2 of claim 1, line 8 of claim 1, line 3 of claim 20 and line 4 of claim 20 should be deleted.
The phrase “the polycarbonate” in lines 1-2 of claim 3, line 4 of claim 5, line 2 of claim 10 should be changed to the phrase “the polycarbonate polymer”.
The phrase “the composition” in lines 2-3 of claim 21 should be changed to the phrase “the polymeric composition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-12, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the copolymer” in line 12 of claim 2. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear if this limitation refers rubber-modified monovinylidene aromatic thermoplastic or another copolymer.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation polycarbonate polymer present in an amount from about 20 weight percent to about 70 weight percent, and the claim also recites preferably from about 20 weight percent to about 60 weight percent, more preferably from about 30 weight percent to about 59 weight percent and most preferably from about 35 to about 55 weight percent which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation of the styrene-containing copolymer is a random copolymer including acrylonitrile and styrene, and the claim also recites (preferably consisting essentially of or consisting entirely of) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation wollastonite is present in an amount from about 3 weight percent to about 35 weight percent, and the claim also recites (preferably from about 8 weight percent to about 23 weight percent and most preferably from about 11 weight percent to about 19 weight percent) which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation ratio of the polycarbonate polymer to the concentration of the toughening component is about 70:30 or less and/or is about 20:80 or more and the claim also recites (preferably about 68:32 or less, more preferably about 65:35 or less, even more preferably about 60:40 or less, even more preferably 55:45 or less and most preferably about 50:50 or less) and (preferably about 30:70 or more and more preferably 35:65 or more) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 10, the phrase "for example" or the abbreviation e.g. renders the claim indefinite because it is unclear whether the limitation(s) following the phrase or abbreviation are part of the claimed invention. See MPEP § 2173.05(d).
It is advised deleting the phrase “(For example, a range of about 20:80 to 70:30, about 30:70 to 68:32 or about 35:65 to 65:35)” in order to overcome this rejection.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation the cover layer has a thickness from about 0.01 mm to about 0.15 mm, and the claim also recites (in one preferred aspect, from about 0.01 to about 0.20 mm; in another aspect, from about 0.5 mm to about 1.5 mm) which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 12, the phrase "for example" or the abbreviation e.g. renders the claim indefinite because it is unclear whether the limitation(s) following the phrase or abbreviation are part of the claimed invention. See MPEP § 2173.05(d).
It is advised deleting the phrase “(e.g. directly on the substrate layer, so that the polyurethane lacquer contacts the substrate layer)” in order to overcome this rejection.

Regarding claim 14, the phrase "for example" or the abbreviation e.g. renders the claim indefinite because it is unclear whether the limitation(s) following the phrase or abbreviation are part of the claimed invention. See MPEP § 2173.05(d).


Claim 14 recites the limitation “the base layer” in line 2 of claim 14 and line 4 of claim 14. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear if this limitation refers the substrate layer, cover layer or another layer.

Regarding claim 15, the phrase "for example" or the abbreviation e.g. renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is advised deleting the phrase “(e.g., from about 0.01 µm to about 1.00 µm)” in order to overcome this rejection.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation weight average molecular weight of about 20000 atomic units or more, and the claim also recites (preferably about 22,000 atomic units or more) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation the toughening component, and the claim also recites (preferably the mass ABS and any additional styrene-acrylonitrile) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/331,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 20:80 or more, and more preferably about 25:75 or more) and about 55:45 or less (preferably about 50:50 or less, and more preferably about 45:55 or less), and the concentration of the impact modifier is about 3 weight percent or more (preferably about 5 weight percent or more, and more preferably about 7 weight percent or more) and 
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite and the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7 and 10 in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight 
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite, the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.9 weight percent or less.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.

Claim 16 of the reference application discloses the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.9 weight percent or less.

It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7, 10 and 16 in order to arrive at the invention of claim 2 of the present application.
Claim 6 of the reference application reads on claim 3 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite and the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7 and 10 in order to arrive at the invention of claim 4 of the present application.
Claims 1 and 11 of the reference application read on claim 5 of the present application.
Claim 1 of the reference application reads on claim 6 of the present application.
Claim 3 of the reference application reads on claim 7 of the present application.

Claims 9 and 10 of the reference application read on claim 9 of the present application.
Claim 1 of the reference application reads on claim 10 of the present application.
Claim 11 of the reference application reads on claim 11 of the present application.
Claim 14 of the reference application reads on claim 18 of the present application.
Claim 13 of the reference application reads on claim 19 of the present application.
Claims 17 and 18 of the reference application reads on claim 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130). Hufen is cited in the IDS filed 8/7/2019.

Regarding claim 1, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of an aromatic polycarbonate (Table 1 Example 2; paragraph [0025]), component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 
	Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition 

Regarding claim 2, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of a polycarbonate (Table 1 Example 2; paragraph [0025]), component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), Component D of a polyester of polyalkylene terephthalate (paragraph [0123]), wherein Component D is 2% by weight based on the weight of the composition (Table 1; Example 2), Component E of a filler comprising wollastonite (paragraph [0133]) and wherein the polyurethane layer is in direct contact with the support (paragraph [0158]).
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. Component A of a polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene 
	Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition containing only wollastonite as the filler for Component E in combination with the other components.

Regarding claim 3, Hufen discloses the vehicle body part comprising Component A of a polycarbonate being 49% by weight based on the weight of the composition (Table 1 Example 2).

Regarding claim 4, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of an aromatic polycarbonate (Table 1 Example 2; paragraph [0025]), wherein Component A of a 
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 

	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition containing only wollastonite as the filler for Component E in combination with the other components.

Regarding claim 5, Hufen discloses the vehicle body part comprising Component A of a polycarbonate being 49% by weight based on the weight of the composition (Table 1 Example 2) component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]) and the polyurethane layer having a layer thickness of 10-60 µm (paragraph [0150]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed rubber-modified monovinylidene aromatic thermoplastic including a styrene-containing copolymer.


The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed styrene-containing copolymer including acrylonitrile and styrene.

Regarding claim 7, Hufen discloses the vehicle body part comprising component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The rubber graft base such as polybutadiene rubber reads on the claimed impact modifier of a polybutadiene rubber.

Regarding claim 8, Hufen discloses the vehicle body part comprising 2 to 40 parts by weight of component B of a rubber-modified vinyl copolymer including graft polymers (Abstract), wherein the sum of Components A-F is 100 parts (Abstract), 
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component of a mass ABS including polybutadiene rubber and the styrene-containing copolymer.
The amount of Component B overlaps the claimed range for the toughening component.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved lacquer adhesion (Abstract). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition containing only wollastonite as the filler for Component E in combination with the other components.

Regarding claim 10, Hufen discloses the vehicle body part comprising Component A of a polycarbonate comprising 30 to 80 parts by weight based on the weight of the composition and Component B-2 of a rubber-modified vinyl copolymer comprising 2 to 40 parts by weight comprising 14% by weight based on the weight of the composition (Abstract).
The ratio of Component A to Component B-2 is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B-2 being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B-2 overlaps the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, Hufen discloses the vehicle body part comprising the polyurethane layer having a layer thickness of 10-60 µm (paragraph [0150]).
The polyurethane layer reads on the claimed cover layer.

Regarding claim 12, Hufen discloses the vehicle body part comprising the polyurethane layer is in direct contact with the support (paragraph [0158]) and the polyurethane layer comprising a polyurethane lacquer (paragraph [0149]).
The polyurethane layer reads on the claimed cover layer.

Regarding claim 13, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claim 1, it is clear that the vehicle body part of Hufen would intrinsically function as an automotive interior trim part or an automotive exterior trim part.

Regarding claim 14, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claims 1 and 13, it is clear that adhesion between the substrate layer and the base layer is intrinsically 

Regarding claim 15, Hufen discloses the vehicle body part comprising the average particle size of the graft polymer being 0.3 to 5 µm (paragraph [0070]) and the graft base comprising polybutadiene rubber (paragraph [0068]).

Regarding claim 16, Hufen discloses the vehicle body part comprising the weight average molecular weight of the aromatic polycarbonate being from 22,000 to 33,000 (paragraph [0053]).

Regarding claim 18, Hufen discloses the vehicle body part comprising the composition comprising Component F-4 being carbon black (Table 1 Example 2; paragraph [0255]) and  Component F-2 being a heat stabilizer (Table 1 Example 2; paragraph [0253]); and the polyurethane lacquer being a clear lacquer (paragraph [0259]).
The polyurethane lacquer reads on the claimed cover layer.

Regarding claim 19, Hufen discloses the vehicle body part comprising the composition comprising Component D-2 of a polyethylene terephthalate (Table 1 Example 2; paragraph [0248]) and Component D comprising 2 to 16 parts by weight (Abstract).


Regarding claim 21, Hufen discloses the vehicle body part comprising a graft polymer having a core-shell structure (paragraph [0088]), wherein the graft polymer comprises 5 to 30 parts by weight of a graft base (paragraph [0066]) and wherein the graft polymer comprises styrene and acrylonitrile (paragraphs [0064] and [0065]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130) in view of Akiyama et al (US 2004/0266951). Hufen is cited in the IDS filed 8/7/2019.

Regarding claim 20, Hufen discloses the vehicle body part comprising Component A being 30 to 80 parts by weight (Abstract), Component B being 2 to 40 parts by weight (Abstract) and Component E being 0 to 35 parts by weight (Abstract).
Components A, B and E add up to 32 to 155 parts by weight. This reads on the claimed total amount of wollastonite, toughening component and polycarbonate being 95 weight percent or more based on the total weight of the substrate layer.
 
Hufen does not appear to explicitly disclose the vehicle body part comprising the wollastonite including an organic sizing.



Hufen and Akiyama are analogous art because they are from the same field of vehicle parts. Akiyama is drawn to a part for use in automotive applications (see paragraph [0009] of Akiyama).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen and Akiyama before him or her, to modify the vehicle part of Hufen to include the sizing agent of Akiyama for the wollastonite of Hufen because having the required sizing agent provides improved handling properties during processing (paragraph [0054] of Akiyama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785